t c memo united_states tax_court gary e huntress petitioner v commissioner of internal revenue respondent docket no 18574-08l filed date r issued to p a notice of filing of federal_tax_lien and p timely requested a hearing under sec_6320 in that request p asked for a face-to-face hearing and indicated that he desired an offer-in- compromise or an installment_agreement but p never made a concrete proposal of either p did not submit his financial information as requested and was not current in his filing obligations as a result r refused to hold a face-to-face conference as p had requested p did not participate in his telephone collection_due_process conference and r issued to p a final notice_of_determination that r would sustain the filing of the federal_tax_lien p appealed that determination to this court arguing that he was entitled to a face-to-face hearing whether or not he had submitted his financial information or fulfilled his filing obligations r moved for summary_judgment and p opposed r’s motion held r’s office of appeals did not abuse its discretion in sustaining the filing of a federal_tax_lien when p generally requested a collection alternative but made no concrete proposals p failed to supply his financial information as requested and p was not current with his filing and or payment obligations gary e huntress pro_se erika b cormier for respondent memorandum opinion gustafson judge this case is an appeal by petitioner gary e huntress pursuant to sec_6330 asking this court to review the notice_of_determination issued by the internal_revenue_service irs sustaining the filing of a notice_of_federal_tax_lien to collect mr huntress’s unpaid federal_income_tax for tax years and the case is currently before the court on respondent’s motion for summary_judgment filed date mr huntress filed an opposition to respondent’s motion on date the principal issue for decision is whether the irs’s office of appeals abused its discretion by denying mr huntress a face-to-face hearing for the reasons explained below we will grant respondent’s motion 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure background the following facts are based on the documents in the record of the irs’s hearing held pursuant to sec_6330 and c those documents are authenticated by the declaration of the irs’s settlement officer included with respondent’s motion as is discussed below mr huntress did not raise any genuine issue as to these facts mr huntress filed no tax returns for the years and the two years at issue in date the irs sent him a statutory_notice_of_deficiency for those years and for the non- suit year sec_2002 and he received the notice and wrote a responsive letter to the irs disputing it but he did not file a deficiency_suit in this court the irs therefore assessed the deficiencies in date in date the irs sent mr huntress a notice of its intent to levy against him to collect his unpaid tax income_tax liabilities for and this is not the collection notice at issue in this suit that notice advised him of his right to request a collection_due_process cdp hearing before the office of appeals he requested the hearing but did not attend it and in date the irs issued a notice_of_determination sustaining the proposed levy mr huntress did not file in this court a petition for review of that determination on date the irs sent mr huntress a notice_of_federal_tax_lien advising him that it had filed a notice of lien against him with respect to his unpaid tax_liabilities for and and advising him of his right to request a cdp hearing before the office of appeals he timely filed a form request for a collection_due_process or equivalent_hearing to which was attached a document entitled attachment letter to cdph request form form no the attachment is a laundry list of potential defects in irs procedure and arguments and requests that a taxpayer might make in the cdp context mr huntress placed an x in the blank by each item even though some of them are manifestly incorrect with respect to him eg i did not receive a statutory_notice_of_deficiency or do not apply to him eg a dispute about the dollar_figure frivolous_return penalty of sec_6702 which was not assessed against him on this attachment mr huntress requested collection alternatives including offer_in_compromise oic and payment schedule and requested that his hearing before the office of appeals be a face-to-face hearing in a letter of date he repeated his request for a face-to-face hearing in a letter of date the office of appeals explained the hearing process and explained that the irs could not consider an offer-in-compromise oic or installment_agreement unless a taxpayer has filed all tax returns for which he she is liable the letter requested that mr huntress provide financial information about himself on form 433-a collection information statement for wage earners and self- employed individuals copies of his returns for and and proof of estimated_tax payments or a wage statement for the office of appeals received no response from mr huntress to its letter of date on date it sent him another letter which scheduled a telephone conference not a face-to-face conference for date repeated the requests of the april letter for form 433-a returns for and and proof of estimated_tax and stated as follows please be advised that appeals does not provide a face- to-face conference if the sic you are not eligible for the collection alternative you are seeking you were provided an opportunity in a letter sent out on date to provide information to demonstrate that you were eligible for a collection alternative we have received no response to that request and there- fore we are not allowing you a face-to-face hearing mr huntress responded with a letter dated date in which he stated that he did not want a telephone conference and requested a face to face hearing as prescribed by law he disputed the right of the office of appeals to set preconditions for a face-to-face hearing and he stated furthermore pertaining to your request that i file the delinquent tax returns from to and complete form 433-a i respectfully decline to comply with this request for two reasons you failed to state the relevant law that would require me to file and or complete such returns and forms and this appears to be an ex_parte request for private and personal information also the u s congress has no precondition to filing form_1040 or provide an offer_in_compromise prior to any cdp hearing mr huntress did not participate in his telephone cdp hearing scheduled for date on date the office of appeals issued its notice_of_determination sustaining the filing of the notice_of_federal_tax_lien on date mr huntress timely filed his petition which he supplemented on date at the time that he filed his petition mr huntress resided in massachusetts on date respondent moved for summary_judgment contending that no genuine issue of material fact remains for trial and that judgment in respondent’s favor is warranted because the determination by the office of appeals did not constitute an abuse_of_discretion on date mr huntress opposed the motion for summary_judgment and argued that he was entitled to a face-to-face hearing which he had been denied i discussion applicable legal principles a summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment here respondent bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr huntress 85_tc_812 79_tc_340 however rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party such as mr huntress may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial in compliance with rule b respondent made and supported a showing of the facts of the case but mr huntress’s only response is his unsworn 2-page opposition without affidavits or other evidence that does not contradict respondent’s particular assertions but only argues about mr huntress’s supposed right to a face-to-face hearing respondent’s statement of facts is therefore uncontroverted and is accepted for purposes of ruling on the motion b collection review procedure when a taxpayer fails to pay any federal_income_tax liability after demand sec_6321 imposes a lien in favor of the united_states on all the property of the delinquent taxpayer and sec_6323 authorizes the irs to file notice of that lien however within five business days after filing a notice of tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such a notice the taxpayer may request an administrative hearing before the office of appeals sec_6320 b administrative review is carried out by way of a hearing before the office of appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr huntress has done for the agency-level cdp hearing before the office of appeals the pertinent procedures are set forth in sec_6330 first the irs’s appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 2in the case of the lien filed against mr huntress the basic requirements see sec_6320 for which the appeals officer was to obtain verification are the issuance of a notice_of_deficiency sec_6212 a timely assessment of the liability continued although such issues appeared on the laundry list attached to mr huntress’s request for a hearing respondent’s motion sets forth the irs’s compliance with these requirements and mr huntress made no challenge to it in his opposition so no verification issues under sec_6330 are still at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 mr huntress’s principal contention--that he should have gotten a face-to-face hearing in order to present an oic or installment agreement--pertains to that second set of issues which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 mr huntress had that prior opportunity when the irs sent him a notice_of_deficiency and he had the option of filing a continued sec_6201 sec_6501 notice_and_demand for payment of the liability sec_6303 and notice of the filing of the lien and of the taxpayer’s right to a cdp hearing sec_6320 and b deficiency_suit in this court therefore issues of the underlying liability for the tax are not at issue when the office of appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr huntress has done in such an appeal where the underlying liability is not at issue we review the determination of the office of appeals for abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 114_tc_176 ii respondent’s entitlement to summary_judgment sec_6320 provides that a hearing shall be held by the office of appeals contrary to mr huntress’s argument the statute does not describe the nature of that hearing as we have previously observed hearings at the appeals level have historically been conducted in an informal setting when congress enacted sec_6330 congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of the appeals hearing 115_tc_35 the regulations implementing the cdp process provide as follows a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances for example because the irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax as set forth in form_656 offer_in_compromise no face-to-face conference will be granted to a taxpayer who wishes to make an offer to compromise but has not fulfilled those obligations sec_301_6320-1 q a-d8 proced admin regs c f_r emphasis added this addresses mr huntress’s principal contention ie that he was supposedly entitled to a face-to-face hearing but his contention essentially puts the cart before the horse where a taxpayer proposes a collection alternative such as an oic the hearing whether face-to-face or telephonic is a means for the office of appeals to consider the oic where denial of a face- to-face hearing would impede adequate_consideration of an oic then that denial might itself be an abuse_of_discretion however the ultimate question is whether the office of appeals abused its discretion by not agreeing to an oic we find that it did not mr huntress made three fatal omissions that doomed his hopes for an oic he never made a concrete proposal of specific terms for an oic never provided the financial information to substantiate the proposal and never showed his compliance with filing_requirements in particular his returns for through which he instead refused to file any one of these failures justified the office of appeals’s determination not to allow an oic first it was not an abuse_of_discretion for the office of appeals to reject collection alternatives when none were proposed by mr huntress see cavazos v commissioner tcmemo_2008_ citing 124_tc_69 see also nelson v commissioner tcmemo_2009_108 appeals did not abuse its discretion in sustaining a lien when a taxpayer requested an oic generally but had not prepared one second it was not an abuse_of_discretion for the office of appeals to reject collection alternatives and sustain the proposed collection action on the basis of the failure of mr huntress to submit requested financial information see prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 in doing so the office of appeals simply followed the requirements of sec_301_6320-1 proced admin regs and revproc_2003_71 2003_2_cb_517 third it was not an abuse_of_discretion for the office of appeals to consider mr huntress ineligible for an oic on the ground that he had a history of noncompliance with the tax laws and was not in compliance with current tax obligations see 129_tc_107 in doing so the office of appeals followed the requirements of the regulations see sec_301_6320-1 q a-d8 proced admin regs the irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax see also internal_revenue_manual pt date date conclusion on these undisputed facts we cannot hold that the decision of the office of appeals to sustain the filing of the federal_tax_lien was arbitrary capricious or without sound basis in fact or law as a result we conclude that the office of appeals did not abuse its discretion and we hold that respondent is entitled to the entry of a decision sustaining the determination as a matter of law to reflect the foregoing an appropriate order and decision will be entered
